 Case: 4:19-cv-02028-SNLJ Doc. #: 20 Filed: 11/05/19 Page: 1 of 3 PageID #: 101



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ELBA POPPITI and MICHAEL DESTIO, )
individually and on behalf        )
of all others similarly situated, )
                                  )
               Plaintiffs,        )
                                  )
vs.                               )                 Case No.: 4:19-cv-02028-SNLJ
                                  )
UNITED INDUSTRIES CORPORATION )
and SPECTRUM BRANDS, INC.         )
                                  )
               Defendants.        )

   DEFENDANTS’ MOTION FOR LEAVE TO FILE BRIEF IN EXCESS OF 15
   PAGES IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT

          COME NOW Defendants United Industries Corporation (“United”) and Spectrum

Brands, Inc. (“Spectrum”) (collectively “Defendants”) and hereby respectfully move the

Court for leave to file their Memorandum in Support of their Motion to Dismiss

Plaintiffs’ First Amended Complaint Under F.R.C.P. 12 (“Motion to Dismiss”) in excess

of the page limitation set forth in this Court’s local requirements. As grounds for this

Motion, Defendants state as follows:

          1.    Plaintiffs Elba Poppiti and Michael Destio, each on behalf of herself or

himself and a putative class, filed their First Amended Class Action Complaint (Dkt #15)

against Defendants alleging that two types of citronella candles distributed by Defendant

United are ineffective to repel mosquitos, contrary to package labeling, and constitute

false labeling.




1817502
 Case: 4:19-cv-02028-SNLJ Doc. #: 20 Filed: 11/05/19 Page: 2 of 3 PageID #: 102



          2.    In their forthcoming Motion to Dismiss to be filed on or before November

7, 2019, Defendants will set forth multiple separate grounds supporting dismissal of

Plaintiffs’ Complaint with prejudice, including but not limited to, pursuant to Federal

Rules of Civil Procedure 12(b)(1), 12(b)(2), and/or 12(b)(6).

          3.    Defendants’ Motion to Dismiss which, if granted, could be dispositive of

the case, raises complex issues regarding, among other things, constitutional standing,

statutory construction, and pleading sufficiency.

          4.    To set forth fully each ground for dismissal, Defendants respectfully

request that they be allowed to submit a memorandum in support of their Motion to

Dismiss of up to twenty-three (23) pages.

          5.    This motion is made in the interests of justice and not for the purpose of

burdening the Court or counsel.

          WHEREFORE, Defendants respectfully request that the Court grant this Motion

and enter an Order allowing Defendants leave to file a memorandum of up to twenty-

three (23) pages in support of their forthcoming Motion to Dismiss Plaintiffs’ First

Amended Class Action Complaint under F.R.C.P. 12.




                                             2
1817502
 Case: 4:19-cv-02028-SNLJ Doc. #: 20 Filed: 11/05/19 Page: 3 of 3 PageID #: 103



                                               Respectfully submitted,

Dated: November 5, 2019                GREENSFELDER, HEMKER & GALE, P.C.

                                       By    /s/ Mary Ann L. Wymore
                                             Mary Ann L. Wymore, MO #44061
                                             mlw@greensfelder.com
                                             10 South Broadway, Suite 2000
                                             St. Louis, Missouri 63102
                                             Telephone: (314) 516-2662
                                             Facsimile: (314) 345-5488
                                       Attorneys for Defendants United Industries
                                       Corporation and Spectrum Brands, Inc.
                                       (appearing specially to contest jurisdiction)




                           CERTIFICATE OF SERVICE

      The undersigned certifies that on this 5th day of November, 2019, the foregoing
document was filed electronically with the Clerk of Court to be served by operation of
the Court’s electronic filing system upon all counsel of record.


                                            /s/ Mary Ann L. Wymore




1817502
